Citation Nr: 1123325	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  08-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1944 to July 1946, and from April 1950 to August 1975.  The Veteran died in February 2007.  The Appellant is his surviving spouse.

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

In Hupp v. Nicholson, the U.S. Court of Appeals for Veterans Claims (Court) held that when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  21 Vet. App. 342 (2007).

In this case, the Board finds that the March 2007 VCAA letter does not contain the level of specificity set forth in Hupp.  Namely, it did not include a statement of the disabilities for which the Veteran was service-connected at the time of his death.  The Court held in Hupp that the Section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  The March 2007 letter did not do so.  Thus, based on the Board's review of the claim and the March 2007 notice provided to the Appellant, pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), the Board finds that it is required to remand this case so that the Appellant can be provided with a new VCAA notice letter that more fully complies with the Court's holding.  Id.  

In addition, this letter must comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying the Appellant-widow of all elements of her claim, including concerning the downstream effective date.  To date, the Appellant has not received a letter in compliance with this caselaw.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Appellant with a new VCAA notice letter, conforming to Hupp, including (1) a statement indicating the specific disabilities that the Veteran was service-connected for at the time of his death, (2) an explanation of the evidence and information required to substantiate the DIC claim based on a service-connected disability or disabilities, and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a non-service-connected disorder.  

In addition, this letter must comply with Dingess/Hartman, in terms of apprising the Appellant of all elements of her claim, including the downstream effective date element.

2.  After the above action has been completed, readjudicate the Appellant's claim.  If the claim remains denied, issue to the Appellant a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


